[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Pryatel, Slip Opinion No. 2016-Ohio-865.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-865
         CLEVELAND METROPOLITAN BAR ASSOCIATION v. PRYATEL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Cleveland Metro. Bar Assn. v. Pryatel, Slip Opinion No.
                                    2016-Ohio-865.]
Attorneys―Misconduct―Practicing law while under suspension for serious
        misconduct―Engaging in conduct involving dishonesty, fraud, deceit, or
        misrepresentation―Engaging in conduct prejudicial to administration of
        justice―Making false statement of material fact in disciplinary
        matter―Permanent disbarment.
    (No. 2015-1005—Submitted October 28, 2015—Decided March 9, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-037.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Mark Robert Pryatel, of Cleveland, Ohio, Attorney
Registration No. 0019678, was admitted to the practice of law in Ohio in 1983. On
                             SUPREME COURT OF OHIO




April 24, 2013, we indefinitely suspended him for, among other things,
misappropriating settlement funds from an imprisoned client, making a false
statement to a court, misusing his client trust account, charging an illegal or clearly
excessive fee, and neglecting a client matter. Cleveland Metro. Bar Assn. v.
Pryatel, 135 Ohio St. 3d 410, 2013-Ohio-1537, 988 N.E.2d 541, ¶ 4-8.
       {¶ 2} In May 2014, relator, Cleveland Metropolitan Bar Association,
charged him with continuing to practice law during his suspension and engaging in
dishonest conduct. Based on the evidence presented at a hearing before a three-
member panel of the Board of Professional Conduct, the panel found that Pryatel
engaged in the charged misconduct and recommended that we permanently disbar
him from the practice of law in Ohio. The board adopted the panel’s findings and
recommendation. Pryatel has filed objections to the board’s recommendation,
challenging both the board’s findings of misconduct and the recommended
sanction.
       {¶ 3} Based on our independent review of the record, we overrule Pryatel’s
objections, accept the board’s findings, and agree that disbarment is the appropriate
sanction in this case.
                                    Misconduct
       {¶ 4} The board found that Pryatel represented Richard Brazell in three
court proceedings after we had suspended Pryatel on April 24, 2013. First, Pryatel
appeared with Brazell at a probation-violation hearing in the Cleveland Municipal
Court on June 3, 2013. At the disciplinary hearing, relator played a video of the
probation-violation proceeding, which showed Pryatel, having identified himself,
standing with Brazell at the court’s lectern, admitting the probation violation on
Brazell’s behalf, and setting forth mitigation evidence.        Additionally, at the
disciplinary hearing, Brazell’s girlfriend and stepfather testified that less than a
month before the probation-violation hearing, they had met with Pryatel to discuss
the representation and that Brazell’s girlfriend had paid him $450, a portion of




                                          2
                                   January Term, 2016




which was meant as a retainer for the probation matter.             Brazell, Brazell’s
girlfriend, Brazell’s stepfather, and Brazell’s mother also testified at the
disciplinary hearing that Pryatel never informed them that his license was
suspended.
       {¶ 5} Second, the board found that on June 5, 2013, Pryatel represented
Brazell in an arraignment on unrelated charges in the Rocky River Municipal Court.
At the disciplinary hearing, relator submitted an audio recording of the arraignment,
which demonstrated that Pryatel had spoken on Brazell’s behalf, entered a not-
guilty plea, and waived Brazell’s rights to a speedy trial and a jury. The audio
recording also indicated that after Pryatel had waived Brazell’s rights, he informed
the court’s magistrate that he had represented Brazell two days earlier at a
probation-violation hearing and that he would probably enter an appearance in the
Rocky River case, but that until he and Brazell worked out their business
relationship, Brazell was pro se “for now.” At the disciplinary hearing, the
magistrate testified that Pryatel did not indicate that this court had suspended his
license, and Brazell and his girlfriend testified that they had paid Pryatel $50 for
his services at the arraignment.
       {¶ 6} Third, the board found that Pryatel represented Brazell on July 9,
2013, at a pretrial in the Rocky River Municipal Court. At the disciplinary hearing,
the Rocky River city prosecutor testified that it was his belief that he and Pryatel
had negotiated a plea agreement for Brazell immediately prior to the pretrial, and
Rocky River Municipal Court Judge Brian F. Hagan testified that during the
pretrial, Pryatel stood with Brazell before the bench, participated in the judge’s plea
colloquy, and directly answered the judge’s questions, including whether Brazell
had stipulated to a finding of guilty.         Brazell similarly testified that he had
considered Pryatel his lawyer for the pretrial and that Pryatel stood with him in
front of the judge during the plea colloquy, spoke to the judge on his behalf, and
entered a plea for him.




                                           3
                              SUPREME COURT OF OHIO




       {¶ 7} Upon learning of Pryatel’s conduct, relator conducted an investigation
and deposed Pryatel regarding the allegations that he had continued to practice law
during his suspension. Throughout the disciplinary process, Pryatel maintained that
he had not represented Brazell after his suspension. At his deposition, he testified
that he had not appeared with Brazell at the probation-violation hearing in the
Cleveland Municipal Court, that he had informed Brazell and his family members
that he had been suspended, that he was not paid for any legal work performed after
his suspension, and that he did not stand before the bench with Brazell or address
Judge Hagan during the pretrial in Rocky River Municipal Court. All of these
statements were later contradicted by testimonial, video, audio, and documentary
evidence presented at the disciplinary hearing.
       {¶ 8} The board found that Pryatel’s conduct violated Prof.Cond.R. 5.5(a)
(prohibiting a lawyer from practicing law in a jurisdiction in violation of the
regulation of the legal profession in that jurisdiction), 8.1(a) (prohibiting knowingly
making a false statement of material fact in connection with a disciplinary matter),
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation), and 8.4(d) (prohibiting a lawyer from engaging in
conduct that is prejudicial to the administration of justice).
       {¶ 9} Pryatel objects to the board’s findings of misconduct. He primarily
argues that his conduct before the Rocky River Municipal Court did not constitute
the “practice of law” because he did not engage in advocacy, cross-examine any
witnesses, cite legal authority, or prepare, sign, or file any legal documents. Pryatel
further points to the fact that he had informed the court’s magistrate that Brazell
was pro se.
       {¶ 10} The practice of law, however, is not limited to advocacy for a
specific legal position or the filing of legal documents. We have previously
explained that “[a]ny definition of the practice of law inevitably includes
representation before a court, as well as the preparation of pleadings and other legal




                                           4
                                January Term, 2016




documents, the management of legal actions for clients, all advice related to law,
and all actions taken on behalf of clients connected with the law.” Cleveland Bar
Assn. v. CompManagement, Inc., 111 Ohio St. 3d 444, 2006-Ohio-6108, 857 N.E.2d
95, ¶ 22. Here, the evidence demonstrated that Pryatel accompanied Brazell to the
court, stood with him before the bench, spoke on his behalf, waived his legal rights
as a criminal defendant, and entered a plea for him. Under any definition, Pryatel’s
appearances on behalf of Brazell constituted the practice of law. And the mere fact
that Pryatel told the court—after waiving Brazell’s rights—that Brazell was pro se
“for now” does not insulate Pryatel from a finding that he was practicing law. See
Cincinnati Bar Assn. v. Telford, 85 Ohio St. 3d 111, 113, 707 N.E.2d 462 (1999)
(an individual’s disclaimer that he was not an attorney and was not giving legal
advice did not insulate him from a finding that he had engaged in the unauthorized
practice of law).
       {¶ 11} Pryatel also claims that relator violated his due process rights, as
interpreted by Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215
(1963), when allegedly exculpatory evidence about the July 9 pretrial in the Rocky
River Municipal Court was either destroyed or not preserved and when the judge
failed to audio-record the hearing. Pryatel, however, has not established that relator
destroyed or suppressed any such evidence, and, regardless, we have previously
explained that the “ ‘standards of due process in a disciplinary proceeding are not
equal to those in a criminal matter.’ ” Disciplinary Counsel v. Character, 129 Ohio
St.3d 60, 2011-Ohio-2902, 950 N.E.2d 177, ¶ 76, quoting In re Judicial Campaign
Complaint Against Carr, 76 Ohio St. 3d 320, 322, 667 N.E.2d 956 (1996). “[D]ue
process requirements in attorney-discipline proceedings have been satisfied when
the respondent is afforded a hearing, the right to issue subpoenas and depose
witnesses, and an opportunity for preparation to explain the circumstances
surrounding his actions.” Id. In this case, the board held a two-day hearing, Pryatel
had the opportunity to depose and cross-examine all of relator’s witnesses, and




                                          5
                              SUPREME COURT OF OHIO




Pryatel had the opportunity to explain his conduct during his testimony.
Accordingly, Pryatel has not established that the board violated his due process
rights.
          {¶ 12} Finally, Pryatel asserts that the board erred in considering the
allegation that he practiced law in the Cleveland Municipal Court because relator
“sandbag[ged]” him with those charges and with the video of the probation-
violation hearing. The record shows, however, that Pryatel had ample opportunity
to respond to the allegations and the evidence supporting relator’s charges.
Specifically, relator filed an amended complaint setting forth the Cleveland
Municipal Court allegations on November 5, 2014, a month before the scheduled
December 5 hearing. At the disciplinary hearing, relator presented its case-in-chief,
but the panel continued the matter so that Pryatel would have an opportunity to
conduct discovery regarding the new allegations in the amended complaint. Two
weeks later, relator received a video of the probation-violation hearing from the
Cleveland Municipal Court, and relator immediately sent a copy to Pryatel’s
counsel. On January 30, 2015, relator moved to supplement its case-in-chief with
the video, and when the hearing resumed on February 5, 2015, the panel members
admitted the video into evidence.
          {¶ 13} Other than his blanket assertions that he was “sandbag[ged]” by the
Cleveland allegations and the video, Pryatel offers no argument explaining how he
was prevented from asserting an adequate defense because of the amended
complaint or the belated introduction of the video.        Gov.Bar R. V and the
regulations relating to disciplinary proceedings “are to be construed liberally for
the protection of the public, the courts, and the legal profession.” Disciplinary
Counsel v. Heiland, 116 Ohio St. 3d 521, 2008-Ohio-91, 880 N.E.2d 467, ¶ 34.
Here, Pryatel has failed to establish that the board abused its discretion by
considering the allegations and evidence regarding Pryatel’s conduct in the
Cleveland Municipal Court.




                                          6
                                January Term, 2016




       {¶ 14} Accordingly, Pryatel’s objections are overruled, and we accept the
board’s findings of misconduct.
                                      Sanction
       {¶ 15} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
sanctions imposed in similar cases, and the aggravating and mitigating factors listed
in Gov.Bar R. V(13).
                        Aggravating and mitigating factors
       {¶ 16} The board found the following aggravating factors:                prior
disciplinary offenses, a dishonest or selfish motive, a pattern of misconduct,
multiple offenses, a lack of cooperation in the disciplinary process, the submission
of false statements during the disciplinary process, and a refusal to acknowledge
the wrongful nature of the conduct. See Gov.Bar R. V(13)(B)(1), (2), (3), (4), (5),
(6), and (7). Although the board acknowledged that Pryatel has been involved with
the Ohio Lawyers Assistance Program, the board found no mitigating factors.
       {¶ 17} In his objections, Pryatel argues that the board’s analysis fails to
account for the following: his conduct involved a single client, the client benefited
from his assistance, he had helped the client for “sympathetic and altruistic
reasons,” he cooperated in the disciplinary process by making himself available for
a deposition, and he has a history of providing quality legal services for indigent
clients. We disagree.
       {¶ 18} Specifically, the board did not err in refusing to give Pryatel
mitigating credit merely because his conduct involved a single client or because he
did not specifically harm that client. Compare Lorain Cty. Bar Assn. v. Zubaidah,
140 Ohio St. 3d 495, 2014-Ohio-4060, 20 N.E.3d 687, ¶ 47 (“Even good intentions
do not override the prohibition against the unauthorized practice of law”).
Similarly, given Pryatel’s false statements during his deposition, the board correctly
concluded that he had failed to cooperate in the disciplinary process. And Pryatel’s




                                          7
                             SUPREME COURT OF OHIO




objections do not sufficiently explain the allegedly altruistic reasons for his
unauthorized practice of law; nor do his objections indicate that he submitted any
additional character or reputation evidence in this case—rather than simply relying
on the character evidence submitted in his previous disciplinary matter.
Accordingly, we overrule Pryatel’s objections to the board’s analysis of the relevant
mitigating and aggravating factors.
                               Applicable precedent
       {¶ 19} To support its recommendation of disbarment, the board cited
Disciplinary Counsel v. Sabroff, 123 Ohio St. 3d 182, 2009-Ohio-4205, 915 N.E.2d
307, and Disciplinary Counsel v. Caywood, 74 Ohio St. 3d 596, 660 N.E.2d 1148
(1996). In Sabroff, the attorney misappropriated client funds, which resulted in a
felony conviction for theft. Less than a month after we imposed an interim felony
suspension, the attorney sent a letter to a municipal court on behalf of his son, who
had been charged with a traffic violation. The attorney’s letterhead referred to
himself as “Attorney and Counselor at Law,” and in the letter, the attorney entered
a plea of not guilty, waived all statutory time requirements, and sought the
scheduling of a pretrial. Sabroff at ¶ 11-14. We found that the attorney’s conduct
violated Prof.Cond.R. 5.5(a) and noted that the “ ‘ ‘normal penalty for continuing
to practice law while under suspension is disbarment.’ ’ ” Id. at ¶ 21, quoting
Disciplinary Counsel v. Frazier, 110 Ohio St. 3d 288, 2006-Ohio-4481, 853 N.E.2d
295, ¶ 54, quoting Disciplinary Counsel v. Allison, 98 Ohio St. 3d 322, 2003-Ohio-
776, 784 N.E.2d 695, ¶ 12. Accordingly, we permanently disbarred the attorney
from the practice of law. We similarly disbarred the attorney in Caywood after he
appeared in court on behalf of a client about a month after we had indefinitely
suspended him.
       {¶ 20} In his objections, Pryatel argues that in recommending disbarment,
the board followed the “Successively-Higher Sanction Doctrine,” which Pryatel
claims is inconsistent with the purpose of sanctions in attorney-discipline cases.




                                         8
                                January Term, 2016




However, there is no such doctrine, and there is no indication in the board report
that it followed anything other than our precedent. Pryatel also cites a string of
allegedly “analogous decisions” to support a lesser sanction than disbarment. Some
of the cases relied on by Pryatel, however, do not involve the same misconduct as
this case—namely, practicing law while under suspension. And in the cases in
which an attorney had committed the same misconduct but was not disbarred, the
prior suspension was usually for failing to register as an attorney or failing to
comply with continuing-legal-education requirements—not, as here, for serious
professional misconduct, such as misappropriation of client funds.
       {¶ 21} Accordingly, we agree with the board that Sabroff and Caywood
support the sanction of disbarment in this case. Less than three months after our
order forbidding Pryatel to appear on behalf of another before any court, he
represented a client in three court proceedings. As the board found, his actions defy
logic and reason, especially his insistence that his conduct at those hearings did not
constitute the practice of law. We recently reaffirmed that “our precedent provides
that disbarment is the presumptive sanction for an attorney who continues to
practice law while under suspension.” Cleveland Metro. Bar Assn. v. Brown, 143
Ohio St. 3d 333, 2015-Ohio-2344, 37 N.E.3d 1199, ¶ 15.               Given Pryatel’s
misconduct, the profusion of aggravating factors, and the lack of any mitigating
factors, Pryatel has not established a justification for departing from the
presumptive sanction.
                                    Conclusion
       {¶ 22} For the reasons explained above, Mark Robert Pryatel is
permanently disbarred from the practice of law in Ohio. Costs are taxed to Pryatel.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, LANZINGER, and O’NEILL, JJ., concur.
       PFEIFER, KENNEDY, and FRENCH, JJ., dissent and would impose an indefinite
suspension.




                                          9
                           SUPREME COURT OF OHIO




                             _________________
       Dunson Law, L.L.C., and Joseph P. Dunson; and Norman & Tayeh, L.L.C.,
and William B. Norman; and Heather Zirke, Bar Counsel, for relator.
       Kastner, Westman & Wilkins, L.L.C., and Keith L. Pryatel; and Wegman,
Hessler & Vanderburg and Steven E. Pryatel, for respondent.
                             _________________




                                      10